Exhibit 10.35

Solo Cup Company 2007 Management Incentive Plan

--------------------------------------------------------------------------------

Plan Name

 

  •  

The Solo Cup Company Management Incentive Plan (The “Plan”).

Purpose

 

  •  

The Plan is meant to provide short-term incentive compensation to individuals in
key positions who contribute significantly to the growth and success of Solo
Cup. It is focused on annual performance against Company goals and individual
goals.

The Plan is designed to achieve the following objectives:

 

  •  

Establish a clear link between results and rewards in order to drive performance
and accountability;

 

  •  

Provide competitive award opportunities commensurate with results achieved; and

 

  •  

Reward above-average performance with above-average total cash compensation.

Effective Date

 

  •  

The effective date of the Plan will be January 1, 2007. The Plan is intended to
cover fiscal year 2007 and will remain in effect unless earlier terminated by
the Executive Committee, which consists of the President and CEO, the EVP & CFO
and the EVP – HR and General Counsel.

Plan Year/Cycle

 

  •  

The Plan year will correspond to the calendar year, from January 1 through
December 31.

Eligibility

 

  •  

Incentive opportunities will vary by position, based on responsibility and
position scope.

 

  •  

All salaried employees within Salary Grade 6 and above, hired before October 1st
of the current Plan calendar year, are eligible for participation in the Plan.

Funding

 

  •  

The Plan will be paid out of the general assets of the Company, and any payment
thereunder will be contingent upon the achievement of certain Company financial
goals.

Performance Measures

 

  •  

The Company performance measures selected will be based on the Company’s
strategic direction and therefore, can change from year to year. The Executive
Committee will establish the Company performance measures at the beginning of
each year.

 

  •  

The Individual performance measures will be established and reviewed to ensure
alignment with the Company’s strategic goals. These measures must be approved by
the participant’s manager, as well as, his or her corresponding EVP or SVP.

 

1



--------------------------------------------------------------------------------

Solo Cup Company 2007 Management Incentive Plan

--------------------------------------------------------------------------------

 

Award Opportunities

 

  •  

Each participant will have a threshold, target, and maximum incentive award
opportunity expressed as a percentage of annualized base salary.

 

  •  

Attainment of the Company performance threshold will reflect a 50% payout. If
the threshold (minimum) level of the Company financial goal(s) is not achieved,
there will be no individual or Company component award payouts.

 

  •  

Attainment of the Company maximum target will reflect a 200% payout. If actual
Company performance is above the maximum level, the award will be the maximum
award allowable under the Plan.

 

  •  

If actual Company performance is between either the threshold and target, or
target and maximum levels, the award will be determined based on interpolation
between performance levels.

 

  •  

Earned awards will be calculated based on the annual base salary as of the end
of the plan year (December 31). The participant must be “actively employed” on
the day of payment in order to receive an award.

 

  •  

‘Exhibit A’ attached hereto contains the specific performance measures and
payout opportunities for 2007.

Determination of Awards

 

  •  

As soon as practicable after the close of the plan year, the Executive Committee
will finalize the actual level of performance for each stated Company
performance criteria. This actual level of performance will be compared to the
target and any deviation from target will be computed. This deviation from
target, expressed as a percentage, will determine the actual payouts.

 

  •  

The President and CEO will approve final awards and will make discretionary
adjustments, if appropriate, to reflect the relative performance of each
participant.

Form of Payment

 

  •  

All awards will be paid in cash, in one lump sum, less any required legal
withholdings. The award is subject to 401(k) deferrals, if an election is
currently in force when the award is paid out.

Timing of Award Payment

 

  •  

Awards will be paid annually, as soon as practical after the end of the plan
year. Past practice would indicate awards would typically be paid at the end of
March or early April of the following calendar year.

 

2



--------------------------------------------------------------------------------

Solo Cup Company 2007 Management Incentive Plan

--------------------------------------------------------------------------------

 

Change of Status

 

  •  

In the event of a change of status, payment will be determined as follows:

 

 

•

 

New Hires. The award opportunity will be prorated on a daily basis beginning
with the date of employment and continuing through the end of the plan year
(based on 365 available days). Employees hired after October 1st will be
eligible for participation beginning on January 1 of the next calendar year.

 

  •  

Promotion. Promotions are defined as any change which elevates the Employee’s
grade level during the calendar year. Award will be prorated based on the award
opportunity and annualized base salary as of the final day that the incumbent
held each eligible position during the calendar year.

 

  •  

Death or Disability. Award will be prorated based on the award opportunity and
annual base salary of the incumbent and the number of months the incumbent
actually participated in that plan year. The award will be paid to the
participant’s designated beneficiary.

 

  •  

Voluntary Termination, Termination for Cause, Involuntary Termination, or
Demotion. Any or all of the awards under the Plan for the year will be forfeited
upon the occurrence of any of these events if prior to the day of payment.
Demotions to a lower grade level that are still MIP eligible will result in the
participant’s award opportunity to be prorated based on the award opportunity
and annualized base salary as of the final day that the participant held each
eligible position during the calendar year.

 

  •  

Leaves of Absence. Participants who have been on an approved Leave of Absence
for medical or other reasons for periods greater than 30 days in length during
the fiscal year may receive a prorated portion of their earned incentive award.
This prorated portion is based on the time worked during the year.

Miscellaneous

 

  •  

The Company pays all costs of the Plan.

 

  •  

The Company will withhold taxes in the appropriate amounts and at the
appropriate times on all payouts.

 

  •  

Awards under the Plan are not transferable by participants.

 

  •  

This Plan is not a contract of employment, nor is any portion of the Plan to be
construed as a contract for continued employment, whether for the duration of
the Plan, or thereafter. Nothing in this plan alters the terms or conditions of
employment at-will.

 

  •  

No Participant shall have the right to anticipate, sell, transfer, assign,
pledge or encumber his or her right to receive any award made under the Plan
until such an award becomes payable to him or her.

 

  •  

No Participant shall have any lien on any assets of the Company by reason of any
award made under the Plan.

Administration

The Executive Committee administers this Plan and has the right to review this
program annually and to make changes in Plan participation, target incentives,
determination of performance factor benchmarks or any other aspect of this Plan.

 

3